
	

113 HR 2513 IH: Fracturing Regulations are Effective in State Hands Act
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2513
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Gohmert (for
			 himself, Mrs. Lummis,
			 Mr. Bishop of Utah,
			 Mr. LaMalfa,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Pearce,
			 Mr. Stutzman,
			 Mr. Cole, Mr. Harris, Mr.
			 Yoho, and Mr. Cramer)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Agriculture,
			 Transportation and
			 Infrastructure, and Energy and Commerce, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To clarify that a State has the sole authority to
		  regulate hydraulic fracturing on Federal land within the boundaries of the
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Fracturing Regulations are Effective
			 in State Hands Act.
		2.FindingsCongress finds that—
			(1)hydraulic
			 fracturing is a commercially viable practice that has been used in the United
			 States for more than 60 years in more than 1,000,000 wells;
			(2)the Ground Water
			 Protection Council, a national association of State water regulators that is
			 considered to be a leading groundwater protection organization in the United
			 States, released a report entitled State Oil and Natural Gas Regulations
			 Designed to Protect Water Resources and dated May 2009 finding that the
			 current State regulation of oil and gas activities is environmentally
			 proactive and preventive;
			(3)that report also
			 concluded that [a]ll oil and gas producing States have regulations which
			 are designed to provide protection for water resources;
			(4)a
			 2004 study by the Environmental Protection Agency, entitled Evaluation
			 of Impacts to Underground Sources of Drinking Water by Hydraulic Fracturing of
			 Coalbed Methane Reservoirs, found no evidence of drinking water wells
			 contaminated by fracture fluid from the fracked formation;
			(5)a
			 2009 report by the Ground Water Protection Council, entitled State Oil
			 and Natural Gas Regulations Designed to Protect Water Resources, found
			 a lack of evidence that hydraulic fracturing conducted in both
			 deep and shallow formations presents a risk of endangerment to ground
			 water;
			(6)a
			 January 2009 resolution by the Interstate Oil and Gas Compact Commission stated
			 The states, who regulate production, have comprehensive laws and
			 regulations to ensure operations are safe and to protect drinking water. States
			 have found no verified cases of groundwater contamination associated with
			 hydraulic fracturing.;
			(7)on May 24, 2011,
			 before the Oversight and Government Reform Committee of the House of
			 Representatives, Lisa Jackson, the Administrator of the Environmental
			 Protection Agency, testified that she was not aware of any proven case
			 where the fracking process itself has affected water;
			(8)in 2011, Bureau of
			 Land Management Director Bob Abbey stated, We have not seen evidence of
			 any adverse effect as a result of the use of the chemicals that are part of
			 that fracking technology.;
			(9)(A)activities relating to
			 hydraulic fracturing (such as surface discharges, wastewater disposal, and air
			 emissions) are already regulated at the Federal level under a variety of
			 environmental statutes, including portions of—
					(i)the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.);
					(ii)the Safe Drinking Water Act (42 U.S.C. 300f
			 et seq.); and
					(iii)the Clean Air Act (42 U.S.C. 7401 et
			 seq.); but
					(B)Congress has continually elected not
			 to include the hydraulic fracturing process in the underground injection
			 control program under the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.);
				(10)in 2011, the
			 Secretary of the Interior announced the intention to promulgate new Federal
			 regulations governing hydraulic fracturing on Federal land; and
			(11)a February 2012
			 study by the Energy Institute at the University of Texas at Austin, entitled
			 Fact-Based Regulation for Environmental Protection in Shale Gas
			 Development, found that [n]o evidence of chemicals from
			 hydraulic fracturing fluid has been found in aquifers as a result of fracturing
			 operations.
			3.Definition of
			 federal landIn this Act, the
			 term Federal land means—
			(1)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702));
			(2)National Forest
			 System land;
			(3)land under the
			 jurisdiction of the Bureau of Reclamation; and
			(4)land under the
			 jurisdiction of the Corps of Engineers.
			4.State
			 authority
			(a)In
			 generalA State shall have
			 the sole authority to promulgate or enforce any regulation, guidance, or permit
			 requirement regarding the treatment of a well by the application of fluids
			 under pressure to which propping agents may be added for the expressly designed
			 purpose of initiating or propagating fractures in a target geologic formation
			 in order to enhance production of oil, natural gas, or geothermal production
			 activities on or under any land within the boundaries of the State.
			(b)Federal
			 landThe treatment of a well
			 by the application of fluids under pressure to which propping agents may be
			 added for the expressly designed purpose of initiating or propagating fractures
			 in a target geologic formation in order to enhance production of oil, natural
			 gas, or geothermal production activities on Federal land shall be subject to
			 the law of the State in which the land is located.
			
